I did not enter a dissenting opinion upon the original disposition of this case. I have gone over the motion for rehearing in the light of the record and opinion of my brethren and believe the judgment should be reversed and the cause remanded. Several matters I do not care to discuss. Two phases of the charge, however, I think, are so detrimentally erroneous the motion for rehearing ought to be granted and the judgment reversed.
The court charged the jury in the following language: "If you find beyond a reasonable doubt that the defendant is not guilty of aggravated assault and battery, or simple assault and battery, under the instructions hereinafter given you, you will find the defendant guilty of assault with intent to murder." This is practically an instruction to convict the defendant of one of the offenses named. He plead not guilty, and under his view of the case was not guilty. This charge shows error on the face of the language employed. I do not care to discuss it.
Again, the court gave the following charge: "If you find that he, *Page 580 
defendant, did not have the specific intent to kill Oliver or if you have a reasonable doubt as to whether he had such intent, you will convict the defendant of aggravated assault and battery." This charge also instructed the jury to convict either of assault with intent to murder or aggravated assault. This charge not only instructed the jury to convict either of assault to murder or aggravated assault, but virtually instructed the jury not to consider the question of simple assault, and eliminated all hope of acquittal under his view of the case if the jury should agree with him. I do not care to discuss the matter, but simply enter this brief dissent.